Citation Nr: 0422622	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional 
Office in Fort Harrison, Montana


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) medical 
care.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The appellant served in the Montana Army National Guard from 
September 1958 to March 1961, including a period of active 
duty for training from September 1959 to March 1960.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2002 determination of the VA Montana 
Healthcare System that the appellant was not eligible for VA 
medical care, other than for his service-connected hearing 
loss disorder.

In March 2004, the matter was Remanded to the Agency of 
Original Jurisdiction (AOJ) to notify the appellant of his 
rights under the Veterans Claims Assistance Act of 2000 
(VCAA) and to afford the appellant's representative an 
opportunity to review the claims folder and the Medical 
Administration Service (MAS) folder for the purposes of 
submitting a VA Form 646.  In April 2004, the appellant was 
notified of his rights under the VCAA and VA's duty to 
assist.  In June 2004, the appellant's representative 
submitted a VA Form 646.  As the AOJ has complied with the 
Remand instructions, the matter is returned to the Board for 
further consideration. 


FINDINGS OF FACT

1.  The appellant's hearing loss is service-connected and is 
rated as noncompensably disabling.

2.  The appellant is eligible for VA medical care for his 
service-connected hearing loss disability.

3.  The appellant is not eligible for VA medical care for any 
nonservice-connected disabilities.

4.  The appellant does not have veteran status for VA 
benefits purposes for the periods of time in which he served 
on active duty for training and on inactive duty for training 
in the Montana Army National Guard.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the 
appellant's entitlement to VA health benefits have not been 
met.  38 U.S.C.A. § 101(2) and (24) (West 2002); 38 C.F.R. 
§§ 3.1, 3.6 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The VCAA also provides that VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  This decision has since been replaced by Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) in 
which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  Although the appellant 
was not provided notice prior to the initial AOJ decision, as 
previously noted, in March 2004 the Board remanded the matter 
to the AOJ to ensure compliance with all notice and 
assistance requirements set forth in the VCAA and its 
implementing regulations.  In April 2004, the AOJ complied 
with the Remand instructions in sending a VCAA letter to the 
appellant which provided what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence will be obtained by VA.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless; however, 
notwithstanding this conclusion, the Board also finds that 
notice under the VCAA is not required by the facts of this 
particular case.  It has been held that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  
This is a case in which VA is not required to assist as there 
is no reasonable possibly that such aid could substantiate 
the claim because the undisputed facts render the claimant 
ineligible for the claimed benefit.  Id.  Nonetheless, VA 
notified the appellant and assisted the appellant beyond that 
required by the VCAA.  

The only issue before the Board is the appellant's 
eligibility for VA medical care.  The record includes the 
veteran's DD Form 214.  Because this case turns entirely upon 
legal criteria, and there is no dispute as to the factual 
predicate, there is no indication of any further evidentiary 
development which would be pertinent.  There is no further 
factual development, whether performed by the appellant or by 
VA, that could show that the appellant is eligible for VA 
medical care.

In any event, the Board notes that VA has conducted the 
necessary evidentiary development in this case, given the 
issue at hand.  Specifically, as noted, the AOJ has obtained 
the requisite information regarding the appellant's period of 
service in the Reserves and active duty training.  The Board 
concludes that there is no reasonable possibility that any 
further assistance to the appellant would aid in 
substantiating his claim.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.

I.  Factual Background

In August 2000, the appellant was registered into the VA 
Montana Healthcare System.  In November 2002, the appellant 
was issued notification from the VA Montana Healthcare System 
that he was not eligible for VA medical care, other than for 
his service-connected hearing loss.  In February 2003, 
another notification was issued to the veteran informing him 
that he was not eligible for VA medical care, other than for 
his service-connected disability.  At the time of the 
issuance, the veteran had two scheduled appointments in March 
and April 2003 for medical care pertaining to nonservice-
connected disabilities.  The two appointments were kept so 
that his care could be finalized before placement into the 
private sector.  

The veteran filed a timely substantive appeal.  He stated 
that he was treated at the VA Medical Center (VAMC) for high 
blood pressure, high cholesterol, diabetes, and glaucoma in 
his left eye.  He stated that prior to August 2000, he had 
private medical insurance which he cancelled upon receiving 
medical treatment at the VAMC.  The appellant argues that due 
to the administrative error that was made in regards to his 
eligibility for VA medical treatment, he should be allowed VA 
medical care.  

II.  Laws and Regulations

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1 (d) (2003); see also Harris v. West, 13 Vet. 
App. 509 (2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002).

Active duty for training includes periods of full-time duty 
in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6 
(c) (2003).  Inactive duty includes other than full-time duty 
performed by the Reserves.  38 U.S.C.A. § 101(23) (West 
2002).

Once a claimant has carried his initial burden of 
establishing "veteran status," he is entitled to 
compensation for disability resulting from personal injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1131 (West 2002).

In order to establish basic eligibility for VA benefits based 
upon active duty for training, there must be evidence that 
the individual concerned died or became disabled during the 
period of active duty for training.  See 38 U.S.C.A. 
§§ 101(2) and (24), 1131; Mercardo-Martinez v. West, 11 Vet. 
App. 415 (1998).

Further, in order to establish basic eligibility for such 
benefits based upon inactive duty for training, the appellant 
first has to establish by a preponderance of the evidence 
that he was disabled from an injury incurred or aggravated in 
the line of duty.  See Laruan v. West, 11 Vet. App. 80, 84-86 
(1998) (en banc) (holding that, because VA was created for 
the benefit of veterans, a person seeking veterans' benefits 
must bear the initial burden of establishing his or her 
veteran status) (rev'd on other grounds, D'Amico v. West, 12 
Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

The appellant's DD Form 214 shows that he served in the 
National Guard for two years, six months and twelve days, 
which included a six month period of active duty for 
training.  In this case, the appellant does not assert, and 
the record does not show, that he served on active duty other 
than for active duty for training.  He has not disputed the 
nature of his service.  It is also not in dispute that the 
veteran's hearing loss is service-connected, and he is 
entitled to VA medical care for this disorder.  The issue is 
whether the appellant's reserve service qualifies him for 
veteran status for the purpose of being eligible for VA 
health benefits that are set forth in 38 C.F.R. § 17.30 
through 17.278 (2003).  As the undisputed evidence does not 
reflect that the appellant's reserve service reached the 
point of veteran status, it follows that, as a matter of law, 
the appellant's claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Although the Board acknowledges the apparent administrative 
error on the part of the VA Montana Healthcare System in 
initially accepting the appellant for enrollment for 
treatment for nonservice-connected disabilities, this error 
does not deem the appellant eligible for VA medical services, 
as the law is dispositive on this issue.

The Board holds that, as a matter of law, the appellant is 
not eligible for VA medical care, other than treatment for 
service-connected disabilities.


ORDER

Eligibility for VA medical care is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



